415 F.2d 771
Howard C. GOOD, Appellant,v.UNITED STATES of America, Appellee.
No. 26082 Summary Calendar.
United States Court of Appeals Fifth Circuit.
Aug. 28, 1969.

Clyde W. Woody, Marian S. Rosen, Woody & Rosen, Houston, Tex., for appellant Howard C. Good.
Morton L. Susman, U.S. Atty., James R. Gough, Homero M. Lopez, Carl Walker, Jr., Asst. U.S. Attys., Houston, Tex., for appellee.
Before JOHN R. BROWN, Chief Judge, and THORNBERRY and MORGAN, Circuit judges.
ON PETITION FOR REHEARING
PER CURIAM:


1
Appellant having been convicted of violation of 21 U.S.C. 174 and 26 U.S.C. 4704, involving heroin, contends in his petition for rehearing that his conviction should be reversed because of Leary v. United States, May 19, 1969,  395 U.S. 6, 89 S. Ct. 1532, 23 L. Ed. 2d 57, and United States v. Covington, May 19, 1969, 395 U.S. 57, 89 S. Ct. 1559, 23 L. Ed. 2d 94.  Appellant's contention is without merit.  Leary v. United States, 89 S. Ct. 1532, 1553 n. 92; United States v. Walker, 5th Cir. 1969, 414 F.2d 876; United States v. Lugo-Baez, 8th Cir. 1969, 412 F.2d 435; United States v. Perea, 10th Cir. 1969, 413 F.2d 65.


2
Therefore, it is ordered that the petition for rehearing in the above entitled and numbered cause be, and the same is hereby, denied.